[Cite as State v. Robinson, 2016-Ohio-2778.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               PREBLE COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :     CASE NO. CA2015-05-012

                                                     :          DECISION
  - vs -                                                          5/2/2016
                                                     :

MICHAEL ERIC ROBINSON,                               :

        Defendant-Appellant.                         :



       CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                            Case No. 12CRI0956



Martin P. Votel, Preble County Prosecuting Attorney, Eric E. Marit, 101 East Main Street,
Eaton, Ohio 45320, for plaintiff-appellee

Brian A. Muenchenbach, 309 North Barren Street, Eaton, Ohio 45320, for defendant-
appellant

Michael Eric Robinson, A715192, North Central Correctional Complex, P.O. Box 1812, 670
Marion-Williamsport Road, Marion, Ohio 43302



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Preble County Court of Common Pleas, upon the brief and supplement filed by appellant's

counsel, the state's brief in response and appellant's pro se brief.
                                                                        Preble CA2015-05-012

       {¶ 2} Counsel for defendant-appellant, Michael Robinson, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists three potential errors "that might arguably support the

appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies that

a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Appellant has filed a pro se brief raising assignments of error pertaining to his

sentence, the traffic stop, and the voluntariness of his plea.

       {¶ 4} We have examined the record, the potential assignments of error presented in

counsel's brief, and the assignments of error in appellant's pro se brief, and find no error

prejudicial to appellant's rights in the proceedings in the trial court. Therefore, the motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       M. POWELL, P.J., S. POWELL and RINGLAND, JJ., concur.




                                             -2-